Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 11036605 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language in the patent is narrower than the claim language in the application’s claim. Therefore the patent claim anticipates the application claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to a form of energy.
In par 89 of the Spec, applicant has provided evidence that applicant intends the "media" to include signals. “[A] computer readable storage medium may be any tangible medium" is an open-ended description. As such, the claim(s) is/are drawn to a form of energy.
It is suggested that the limitation “non-transitory computer readable storage media” is recited in the claim(s), in order to properly render the claim statutory in view of the broadest reasonable interpretation in light of the specification as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. (US 20140043994 A1).

Bansal discloses: 
1. A method for processing a stream of tuples in a stream computing environment, the method comprising: 
processing, in a first stream operator (fig 1: 102) among a plurality of stream operators (101, 102), a plurality of data tuples (fig 3: ID from 11 to 14; four tuples); and (par 29)

issuing a negative feedback tuple (fig 3: ID=11) to an upstream entity (101) in response to detecting a data flow anomaly of a data flow between the first stream operator and the upstream entity. (par 29:  The fourth tuple with ID=11 indicates the number of packets lost in the last round trip time duration elapsed; abstract: to provide regular feedback about the packet losses from a receiver to a sender in a RTP based network, based on which the sender then decides to control its transmission rate resulting in better quality of experience (QoE) for the receiver.)

2. The method of claim 1, wherein: 
processing a plurality of data tuples comprises: 
receiving the plurality of tuples (fig 2-3: IDs; par 25, 29) to be processed by the plurality of stream operators (101, 102), wherein the plurality of tuples at least partially defines a stream of tuples (fig 2: ID=1; fig 3: ID=14; par 25: The feedback request packet may get identified by the tuple #1 (ID=1); par 29: The ID value in the first tuple is 14 which identify this packet as the feedback reply packet); and 
issuing a negative feedback tuple to an upstream entity comprises: 
monitoring the data flow between the first stream operator and the upstream entity; and (par 29: The second tuple with ID=13 carries the middle 32 bits of the current timestamp for the sender to be able to calculate the reverse trip time. The third tuple with ID=12 carries the forward trip time as calculated by the receiver upon receiving the sender 
communicating the negative feedback tuple from the first stream operator to the upstream entity to provide flow status information to the upstream entity, wherein: (par 29: The second tuple with ID=13 carries the middle 32 bits of the current timestamp for the sender to be able to calculate the reverse trip time. The third tuple with ID=12 carries the forward trip time as calculated by the receiver upon receiving the sender feedback request packet. The fourth tuple with ID=11 indicates the number of packets lost in the last round trip time duration elapsed; fig 3)
the upstream entity (sender 101) is positioned in a direction opposite to the flow of the plurality of data tuples (receiver 102); and 
the negative feedback tuple indicates the possible data flow anomaly in response to the monitoring of the data flow between the first stream operator and the upstream entity. (par 29:  The fourth tuple with ID=11 indicates the number of packets lost in the last round trip time duration elapsed; abstract: to provide regular feedback about the packet losses from a receiver to a sender in a RTP based network, based on which the sender then decides to control its transmission rate resulting in better quality of experience (QoE) for the receiver.)

Claim(s) 9-10 is/are rejected as being the apparatus implemented by the method of claim(s) 1-2, and is/are rejected on the same grounds.

Claim(s) 17 is/are rejected as being the product implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 3-8, 11-16, 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

Response to Remarks
Applicant's Remarks have been fully considered but they are not persuasive. 

Regarding the rejections under 101, the Remarks state, “Particularly, Applicant particularly states in paragraph [0090]: “[a] computer readable signal medium may be any computer readable medium that is not a computer readable storage medium.”” However, the examiner respectfully disagrees. Par 89 of the Spec states, “the computer readable storage medium would include the following: an electrical connection having one or more wires.” The electrical connection having one or more wires is basically a form of energy, which makes it non-statutory.    

Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Bansal does not teach that the routine tracking of packet losses is in any form a data flow anomaly as characterized in the Office Action. In contrast to teaching packet losses as anomalies, Bansal teaches that packet loss is an expected consequence of packet transport in a network which uses Real-time Transport Protocol (RTP), as alluded to in the Abstract.” However, the examiner respectfully disagrees. Network congestion is a cause of packet loss in all types of networks. In background of embodiment, Bansal discloses in par 5, “the RTCP packets do not contain up to date information to calculate packet event loss rate that actually minors the network congestion state correctly.” Furthermore, Bansal discloses in par 48, “Embodiments disclosed herein may be deployed in a network where network congestion would typically disturb the audio/video quality to the end user… embodiments herein will help optimize the transmission rate by getting timely feedback from the embedded WebRTC clients found in various browsers." Bansal’s packet event loss rate is used to calculate network congestion state, “where network congestion would typically disturb the audio/video quality to the end user.” In other words, network congestion or packet loss is NOT considered NORMAL in Bansal, therefore, in par 8, “control[ling] its transmission rate result[s] in better quality of experience (QoE).” 

The Remarks state, “a person having ordinary skill in the art (PHOSITA) would recognize the packet loss is a common expectation of communications transport and that achieving zero packet loss is a substantially unachievable goal.” However, the examiner respectfully disagrees. Bansal discloses in par 28, “In the case of a smaller RTT… a very small RTT (no network congestion)… a Double Exponential Smoothing algorithm is used to forecast RTT values. The receiver 102 then compares the algorithm inferred value with the calculated RTT and uses the larger of the two values to collect packet loss data.” In other words, Bansal teaches a scenario of no network congestion (zero packet loss), and applies it to an algorithm in order to collect packet loss data. Based on the feedback about the packet losses from a receiver, “the sender then decides to control its transmission rate resulting in better quality of experience (QoE) for the receiver,” stated in par 53. Therefore, Bansal utilizes negative feedback tuples of number of packets lost “to control its transmission rate resulting in better quality of experience (QoE) for the receiver.”

The Remarks state, “Applicant’s specification provides context and definitions for the recitations direct toward the negative feedback tuples, i.e., “issuing a negative feedback tuple to an upstream entity in response to detecting a data flow anomaly of a data flow between the first stream operator and the upstream entity”” However, the examiner respectfully disagrees. The Spec does not disclose a definition of a negative feedback tuple in the cited par 59, 60, 65, 67, e.g., “may be used to,” “may also be communicated.”

The Remarks state, “Applicant further submits that Bansal does not, and cannot, perform the operations recited as “issuing a negative feedback tuple to an upstream entity in response to detecting a data flow anomaly of a data flow between the first stream operator and the upstream entity”” However, the examiner respectfully disagrees. Bansal discloses it in par 29 that indicating the number of packets lost in the last round trip time duration elapsed in the fourth tuple of a feedback reply packet (fig 3: ID=11), “based on which the sender then decides to control its transmission rate resulting in better quality of experience (QoE) for the receiver,” stated in par 53.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113